DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Claim Status
Claims 1 and 3-13 are pending. 
Claim 1 is currently amended.
Claim 2 is cancelled.
Claims 1-13 have been examined.
Claims 1-13 are rejected.
Priority
	Priority to 371 PCT/KR2019/006068 filed on 05/21/2019, which claims priority to Korean patent applications 10-2019-0058730 filed on 05/20/2019 and 10-2018-0057629 filed on 05/21/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/02/2022 and 05/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Maintained and New Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 2 under 35 U.S.C. 103 as being unpatentable over Alvarez (US Patent Application Publication 20140276362 A1, Published 09/18/2014) in view of Imwinkelried et al. (US Patent Application Publication 20160022876 A1, Published 01/28/2016) is moot since the claim is cancelled.
The rejection of claims of claims 1 and 3-13 under 35 U.S.C. 103 as being unpatentable over Alvarez (US Patent Application Publication 20140276362 A1, Published 09/18/2014) in view of Imwinkelried et al. (US Patent Application Publication 20160022876 A1, Published 01/28/2016) is withdrawn in view of the amendments.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1 and 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (International Application Published Under the PCT WO 2009/142741 A1, Published 11/26/2009) in view of Imwinkelried et al. (US Patent Application Publication 20160022876 A1, Published 01/28/2016).
The claims are directed to a patch comprising a bemicroneedles formed from Ca2Mg6Zn3. The claims are further directed to a method of applying the patch to treat acne.
Oh et al. teach a method of designing flexible microneedle patches (page 1, lines 14-15). The patch is used to treat acne (Figure 6).
Oh et al. lacks a teaching wherein the microneedles are formed from Ca2Mg6Zn3.
Imwinkelried et al. teach an implant having a three-dimensional structure and comprises an MgZnCa alloy comprising a Mg matrix and a plurality of nanosized precipitates, wherein the alloy has a Zn content ranging from 0.1 wt. % Zn to 2 wt. % Zn, a calcium content ranging from 0.2 wt. % to 0.5 wt. %, has less than 0.10 wt. % of one or more other elements, with the remainder being Mg (paragraph 0028). A preferred alloy is Ca2Mg6Zn3 (paragraph 0049). The implant has an in vitro degradation rate of less than 0.5 mg/cm2 per day as measured in a simulated body fluid (prior art claim 15).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the alloy of Imwinkelried et al. to form the microneedles of Oh et al. and have a reasonable expectation. One would have been motivated to do so since Imwinkelried et al. teach that the Ca2Mg6Zn3 alloy provides an in vitro degradation rate of less than 0.5 mg/cm2 per day. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617